Citation Nr: 0735101	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) from 
December 2004 to the present based on the need for regular 
aid and attendance or on housebound status. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1967 to 
December 1968 and from April 1976 to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in June 2007.  

Also on appeal at the time of the June 2005 rating decision 
were claims for increased ratings for post-operative 
residuals of neurofibroma of the lower back, erythema 
multiforme, and for bilateral hearing loss.  The veteran 
informed the undersigned that he was withdrawing the claims 
from appellate review at the time of the June 2007 travel 
Board hearing.  The issues are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran testified before the undersigned in June 2007 
that he had been receiving treatment at the VA Medical Center 
in East Orange in 2006.  He also indicated that he had 
received treatment at Walter Reed Army Hospital.  At the 
hearing, the veteran requested VA to obtain these records for 
him.  

The veteran testified that his difficulties with his balance 
had increased since early 2005.  The last VA examination 
which was conducted for compensation and pension purposes was 
in February 2005.  Given the allegations of worsening 
disability, the veteran must be afforded a VA examination to 
determine the current level of severity of the service-
connected disabilities and whether they are productive of the 
veteran requiring the aid and attendance of another or being 
housebound.  See 38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Board points out that the United 
States Court of Appeals for Veterans Claims has recently 
clarified that housebound benefits are payable where the 
pertinent service-connected disabilities cause the veteran to 
be substantially confined to the home or its immediate 
premises.  See Hartness v. Nicholson, 20 Vet. App. 216 
(2006).  Such determinations must be based on medical 
evidence, and not simply the history reported by the veteran.  
See Howell v. Nicholson, 19 Vet. App. 535 (2006).  A remand 
is required to afford the veteran a pertinent VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his service-
connected disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the RO/AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that he obtain and submit it.  
Regardless of the veteran's response, all 
treatment records from the VA Medical 
Center in East Orange and Walter Reed 
Army Medical Center covering the period 
from December 2004 to the present should 
be obtained and associated with the 
claims file.  

2  After completion of the above, arrange 
for the veteran to undergo appropriate VA 
examination(s) for special monthly 
compensation purposes.  Send the claims 
folder to the examiner(s) for review of 
pertinent documents therein.  Each 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

Each examiner should provide comments as 
to whether, due to service-connected 
disability or disabilities, the veteran:

a.  is unable to dress or undress 
himself.

b.  is unable to keep himself ordinarily 
clean and presentable.

c.  has frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliance which normal 
persons would be unable to adjust without 
aid such as supports, belts, or those 
with lacings at the back).

d.  Is unable to feed himself through 
loss of coordination of upper extremities 
or through extreme weakness.

e.  is unable to attend to the wants of 
nature.

f.  has incapacity, physical or mental, 
which requires care or assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to his daily 
environment.

g.  is bedridden. Bedridden for VA 
purposes is that condition which through 
its essential character actually requires 
that the veteran remain in bed. The fact 
that the veteran may have voluntarily 
taken to bed or that a physician has 
prescribed rest in a bed for the greater 
or lesser part of the day to promote 
convalescence or cure will not suffice.

h.  is blind.

i.  is housebound, meaning that he is 
substantially confined to his dwelling 
and the immediate premises and it is 
reasonably certain that such will 
continue throughout his lifetime.

j.  is so helpless as to need regular aid 
and attendance.

For each comment requested above, the 
examiner should specifically provide a 
positive or negative response and give a 
complete rationale for each answer.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  After undertaking any other 
development deemed appropriate in 
addition to that specified above, 
re-adjudicate the veteran's claim for SMC 
based on the need for aid and attendance 
of another or by being housebound.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

